           Case 1:87-cr-00641-RA Document 46 Filed 08/25/21 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 8/25/2021


 UNITED STATES OF AMERICA,
                                                               No. 87-CR-641/89-CR-1028 (RA)
                                  v.
                                                                               ORDER
                    JUAN MARIN,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         A status conference is scheduled for Thursday August 26, 2021 at

10:30 a.m. To access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     August 25, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
